EXHIBIT 10.1








FOURTH AMENDMENT
This FOURTH AMENDMENT, dated as of August 22, 2018 (this “Agreement”), to the
CREDIT AGREEMENT dated as of August 16, 2016 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), is entered into by and among LEIDOS INNOVATIONS CORPORATION
(f/k/a Abacus Innovations Corporation), a Delaware corporation (the “Borrower”),
LEIDOS HOLDINGS, INC., a Delaware corporation (“Holdings”), the LENDERS party
hereto and CITIBANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Secured Parties Collateral Agent and Non-Notes Secured
Parties Collateral Agent (capitalized terms used but not defined herein have the
meaning provided in the Existing Credit Agreement). Citibank, N.A., MUFG Bank,
Ltd., Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA, The Bank of Nova Scotia and Wells Fargo
Securities, LLC have been appointed to act as joint lead arrangers and joint
bookrunners in connection with this Agreement (in such capacities, the
“Arrangers”).
W I T N E S S E T H
WHEREAS, pursuant to the Existing Credit Agreement, the Existing A5 Term Loan
Lenders (as defined below) have made A5 Term Loans to the Borrower on the terms
and subject to the conditions set forth therein (such A5 Term Loans, to the
extent outstanding immediately prior to the Fourth Amendment Effective Date (as
defined below), the “Existing A5 Term Loans”);
WHEREAS, pursuant to the Existing Credit Agreement, the Existing B Term Loan
Lenders (as defined below) have made B Term Loans to the Borrower on the terms
and subject to the conditions set forth therein (such B Term Loans, to the
extent outstanding immediately prior to the Fourth Amendment Effective Date, the
“Existing B Term Loans”);
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended (as so amended, the “Amended Credit Agreement”) to provide for:
(a)the extension of the A5 Term Loan Maturity Date and the modification of the
Applicable Margin for the A5 Term Loan Facility;
(b)    the extension of the B Term Loan Maturity Date; and
(c)    the modification of certain other provisions in the Existing Credit
Agreement, as provided herein;
WHEREAS, Holdings has requested certain amendments to the Credit Agreement,
dated as of August 16, 2016 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Leidos Credit
Agreement”), entered into by and among Holdings, Leidos, Inc., a Delaware
corporation (“Leidos”), the lenders party thereto from time to time and
Citibank, N.A., as Administrative Agent, Secured Parties Collateral Agent and
Non-Notes Secured Parties Collateral Agent (each as defined in the Existing
Leidos Credit Agreement) (such amendment, the “Concurrent Leidos Amendment”);
WHEREAS, each Lender holding Existing A5 Term Loans (each, an “Existing A5 Term
Loan Lender”) that executes and delivers a signature page to this Agreement as a
“Continuing A5 Term Loan Lender” (each, a “Continuing A5 Term Loan Lender”) at
or prior to 5:00 p.m., New York City time, on August 20, 2018 (the “Fourth
Amendment A5 Signing Date and Time”) will, in each case, have agreed to the
terms of this Agreement upon the effectiveness of this Agreement on the Fourth
Amendment Effective Date. Each Existing A5 Term Loan Lender that does not
execute and deliver a signature page to this Agreement at or prior to the Fourth
Amendment A5 Signing Date and Time (as set forth on Schedule I-A hereto, each, a
“Departing A5 Term Loan Lender”), will be deemed not to have agreed to this
Agreement, and will be subject to the mandatory assignment provisions of
Section 2.18(b) of the Amended Credit Agreement upon the effectiveness of this
Agreement on the Fourth Amendment Effective Date (it being understood that the
interests, rights and obligations of the Departing A5 Term Loan Lenders under
the Loan Documents will be assumed by each lender (which may be a Continuing A5
Term Loan Lender) that executes and delivers a signature page to this Agreement
as a “New A5 Term Loan Lender” (each as set forth on Schedule I-B hereto, in
such capacity, a “New A5 Term Loan Lender”), in each case in accordance with
Section 2.18(b) of the Amended Credit Agreement and Section 2 hereof); and
WHEREAS, each Lender holding Existing B Term Loans (each, an “Existing B Term
Loan Lender”) that executes and delivers a signature page to this Agreement as a
“Continuing B Term Loan Lender” (each, a “Continuing B Term Loan Lender”) at or
prior to 12:00 a.m., New York City time, on August 16, 2018 (the “Fourth
Amendment B Signing Date and Time”) will, in each case, have agreed to the terms
of this Agreement upon the effectiveness of this Agreement on the Fourth
Amendment Effective Date. Each Existing B Term Loan Lender that does not execute
and deliver a signature page to this Agreement at or prior to the Fourth
Amendment B Signing Date and Time (each, a “Departing B Term Loan Lender”), will
be deemed not to have agreed to this Agreement, and will be subject to the
mandatory assignment provisions of Section 2.18(b) of the Amended Credit
Agreement upon the effectiveness of this Agreement on the Fourth Amendment
Effective Date (it being understood that the interests, rights and obligations
of the Departing B Term Loan Lenders under the Loan Documents will be assumed by
Citibank, N.A. (in such capacity, the “New B Term Loan Lender”), in each case in
accordance with Section 2.18(b) of the Amended Credit Agreement and Section 2
hereof).
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1.Amendment of the Existing Credit Agreement. Effective as of the Fourth
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:
(a)    The following definitions are added in the appropriate alphabetical order
to Section 1.01 of the Existing Credit Agreement:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Fourth Amendment” shall mean that certain Fourth Amendment to this Agreement,
dated as of the Fourth Amendment Effective Date, among the Borrower, Holdings,
the Lenders party thereto, the Administrative Agent, the Secured Parties
Collateral Agent and the Non-Notes Secured Parties Collateral Agent.
“Fourth Amendment Effective Date” means August 22, 2018.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(b)    The definition of “A3 Term Loan” in the Existing Credit Agreement is
hereby amended by adding the following sentence after the last sentence of such
definition:
“The aggregate principal amount of the A3 Term Loans as of the Fourth Amendment
Effective Date is $0.”
(c)    The definition of “A5 Term Loan” in the Existing Credit Agreement is
hereby amended by adding the following sentence after the last sentence of such
definition:
“The aggregate principal amount of A5 Term Loans as of the Fourth Amendment
Effective Date is $265,406,291.40.”
(d)    The definition of “Applicable Margin” in the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
““Applicable Margin” means, (1) with respect to any B Term Loan (x) in the case
of Eurocurrency Rate Loans, (i) 2.75% per annum (for any day prior to the First
Amendment Effective Date), (ii) 2.25% per annum (for any day on or after the
First Amendment Effective Date but prior to the Second Amendment Restatement
Date), (iii) 2.00% per annum (for any day on or after the Second Amendment
Restatement Date but prior to the Third Amendment Effective Date) and (iv) 1.75%
per annum (for any day on or after the Third Amendment Effective Date) and (y)
in the case of Base Rate Loans, (i) 1.75% per annum (for any day prior to the
First Amendment Effective Date), (ii) 1.25% per annum (for any day on or after
the First Amendment Effective Date but prior to the Second Amendment Restatement
Date), (iii) 1.00% per annum (for any day on or after the Second Amendment
Restatement Date but prior to the Third Amendment Effective Date) and (iv) 0.75%
per annum (for any day on or after the Third Amendment Effective Date) and (2)
with respect to any A3 Term Loan or any A5 Term Loan (a) at any time prior to
the date on which the financial statements and accompanying Compliance
Certificate for the first full fiscal quarter of Holdings ending after the
Closing Date are delivered pursuant to Section 5.08(a) or (b), as applicable,
(x) in the case of Eurocurrency Rate Loans, 2.25% per annum and (y) in the case
of Base Rate Loans, 1.25% per annum, (b) for any day thereafter but prior to the
Second Amendment Restatement Date, the percentage per annum set forth in the
table below titled “Pre-Second Amendment A3 Term Loan or A5 Term Loan”, in each
case, under the appropriate caption determined by reference to the Senior
Secured Leverage Ratio at the end of the most recent fiscal quarter of Holdings
(subject to the penultimate paragraph of this definition), (c) for any day on or
following the Second Amendment Restatement Date but prior to the Fourth
Amendment Effective Date, the percentage per annum set forth in the table below
titled “Pre-Fourth Amendment A3 Term Loan or A5 Term Loan, No Lien Suspension
Period”, in each case, under the appropriate caption determined by reference to
the Senior Secured Leverage Ratio at the end of the most recent fiscal quarter
of Holdings (subject to the penultimate paragraph of this definition), (d) for
any day on or following the Fourth Amendment Effective Date, other than during a
Lien Suspension Period, the percentage per annum set forth in the table below
titled “Post-Fourth Amendment A5 Term Loan, No Lien Suspension Period”, in each
case, under the appropriate caption determined by reference to the Senior
Secured Leverage Ratio at the end of the most recent fiscal quarter of Holdings
(subject to the penultimate paragraph of this definition), or (e) for any day on
or following the Fourth Amendment Effective Date during a Lien Suspension
Period, the percentage per annum set forth in the table below titled
“Post-Fourth Amendment A5 Term Loan, Lien Suspension Period”, in each case,
under the appropriate caption determined by reference to the corporate credit
rating or corporate family rating, as applicable (each, a “Corporate Rating”),
with respect to Holdings and the Subsidiaries on a consolidated basis by S&P or
Moody’s, respectively on such date (subject to the last paragraph of this
definition):
Pre-Second Amendment A3 Term Loan or A5 Term Loan
Pricing Level
Senior Secured Leverage Ratio
Applicable Margin for Eurocurrency Rate Loans
Applicable Margin for Base Rate Loans
I
Less than 2.25 to 1.00
1.750%
0.750%
II
Greater than or equal to
2.25 to 1.00, but less than
2.75 to 1.00
2.000%
1.000%
III
Greater than or equal to
2.75 to 1.00
2.250%
1.250%
Pre-Fourth Amendment A3 Term Loan or A5 Term Loan, No Lien Suspension Period
Pricing Level
Senior Secured Leverage Ratio
Applicable Margin for Eurocurrency Rate Loans
Applicable Margin for Base Rate Loans
I
Less than 2.25 to 1.00
1.500%
0.500%
II
Greater than or equal to
2.25 to 1.00, but less than
2.75 to 1.00
1.750%
0.750%
III
Greater than or equal to
2.75 to 1.00
2.000%
1.000%
Post-Fourth Amendment A5 Term Loan, No Lien Suspension Period
Pricing Leve;
Senior Secured Leverage Ratio
Applicable Margin for Eurocurrency Rate Loans
Applicable Margin for Base Rate Loans
I
Less than 1.75 to 1.00
1.250%
0.250%
II
Greater than or equal to
1.75 to 1.00, but less than
2.25 to 1.00
1.500%
0.500%
III
Greater than or equal to
2.25 to 1.00, but less than
2.75 to 1.00
1.750%
0.750%
IV
Greater than or equal to
2.75 to 1.00
2.000%
1.000%
Post-Fourth Amendment A5 Term Loan, Lien Suspension Period
Pricing Level
Corporate Ratings
Applicable Margin for Eurocurrency Rate Loans
Applicable Margin for Base Rate Loans
I
A3/A- (or equivalent) or better
1.000%
0.000%
II
Baa1/BBB+ (or equivalent)
1.125%
0.125%
III
Baa2/BBB (or equivalent)
1.250%
0.250%
IV
Baa3/BBB- (or equivalent) or worse
1.500%
0.500%



The Applicable Margin with respect to any A3 Term Loan and any A5 Term Loan,
other than for any day during a Lien Suspension Period, shall be re-determined
quarterly on the first Business Day following the date of delivery to the Agent
of the calculation of the Senior Secured Leverage Ratio based on the financial
statements and the accompanying Compliance Certificate required to be delivered
pursuant to Section 5.08(a) or (b), as applicable. If the Agent has not received
such financial statements and the accompanying Compliance Certificate setting
forth such calculation when due pursuant to Section 5.08(a) or (b), as
applicable, the Applicable Margin (in the case of any A3 Term Loan or any A5
Term Loan) shall be determined as if the highest Pricing Level of the applicable
table above shall have applied until the first Business Day after the date of
delivery of such financial statements and the accompanying Compliance
Certificate setting forth such calculation to Agent. At any time upon the
occurrence and during the continuance of any Event of Default, the Applicable
Margin (in the case of any A3 Term Loan or any A5 Term Loan) shall be set at the
highest Pricing Level of the applicable table above. In the event that any
financial statement or Compliance Certificate delivered pursuant to Section
5.08(a) or (b), as applicable, is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
(in the case of any A3 Term Loan or any A5 Term Loan) for any period (a “Margin
Applicable Period”) than the Applicable Margin actually applied for such Margin
Applicable Period, then (i) the Borrower shall promptly upon becoming aware of
any such inaccuracy deliver to the Agent a corrected Compliance Certificate for
such Margin Applicable Period and (ii) the Borrower shall promptly pay to the
Agent the accrued additional amounts owing as a result of such increased
Applicable Margin for such Margin Applicable Period.
For purposes of determining the Applicable Margin during a Lien Suspension
Period, if either Moody’s or S&P shall not have in effect a Corporate Rating of
Holdings and the Subsidiaries on a consolidated basis (other than by reason of
the circumstances referred to in the last sentence of this definition), then the
Borrower and the Lenders shall negotiate in good faith to agree upon another
rating agency to be substituted by an amendment to this Agreement for the rating
agency which shall not have a Corporate Rating in effect, and pending the
effectiveness of such amendment, the Applicable Margin shall be determined by
reference to the available Corporate Rating; (b) if the Corporate Ratings
established or deemed to have been established by Moody’s and S&P shall fall
within different Pricing Levels, the Applicable Margin shall be based on the
higher of the two Corporate Ratings, unless one of the two ratings is two
Pricing Levels lower than the other, in which case the Applicable Margin shall
be determined by reference to the Pricing Level next below that of the higher of
the two Corporate Ratings; and (c) if the Corporate Rating established or deemed
to have been established by Moody’s or S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Margin based on the Corporate Ratings
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
the definition of “Applicable Margin” to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the Corporate Rating most recently in effect prior to such
change or cessation.”
(e)    The definition of “B Term Loan” in the Existing Credit Agreement is
hereby amended by adding the following sentence after the last sentence of such
definition:
“The aggregate principal amount of B Term Loans as of the Fourth Amendment
Effective Date is $1,108,864,251.87.”
(f)    The parenthetical in the definition of “Excess Cash Flow Percentage” in
the Existing Credit Agreement is hereby amended and restated in its entirety to
read as follows:
“(or, if the Senior Secured Leverage Ratio as of the last day of the applicable
fiscal year shall have been equal to or less than 2.00 to 1.00, 0%)”
(g)    The definition of “Incremental Facility Amount” in the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Incremental Facility Amount” means, at any time, the amount equal to the sum
of (i) the excess, if any, of (a) $1,200,000,000 over (b) the sum of (x) the
aggregate amount of all Incremental Term Commitments established prior to such
time pursuant to Section 2.23 and all Incremental Equivalent Debt incurred prior
to such time pursuant to Section 6.09(o) plus (y) the aggregate amount of
“Incremental Commitments” (under and as defined in the Leidos Credit Agreement)
established prior to such time pursuant to Section 2.23 of the Leidos Credit
Agreement (or any comparable successor provision in the case of a refinancing or
other replacement thereof) and (without duplication of clause (x) above) any
Incremental Equivalent Debt (as defined in the Leidos Credit Agreement) incurred
prior to such time pursuant to Section 6.09(o) of the Leidos Credit Agreement
(such amount under this clause (i), the “Incremental Fixed Amount”), and (ii) an
unlimited amount, so long as, for the purposes of this clause (ii), after giving
pro forma effect to the incurrence or issuance of any such Incremental Term
Loans or Incremental Equivalent Debt and the pro forma adjustments described in
Section 1.07 (calculated (x) without giving effect to any amount incurred
simultaneously under the Incremental Fixed Amount or the “Incremental Fixed
Amount” (under and as defined in the Leidos Credit Agreement (or any comparable
successor provision in the case of a refinancing or other replacement thereof))
and (y) as if any Incremental Revolving Credit Commitment (under and as defined
in the Leidos Credit Agreement (or any comparable successor provision in the
case of a refinancing or other replacement thereof)) being incurred thereunder
were fully drawn on the effective date thereof), the Senior Secured Leverage
Ratio at the end of the most recent fiscal quarter of Holdings is equal to or
less than 3.00 to 1.00 (the amount under this clause (ii), the “Incremental
Ratio Amount”). When calculating the Incremental Facility Amount, the Borrower
may utilize capacity available under both the Incremental Fixed Amount and the
Incremental Ratio Amount in the same transaction and, absent direction from the
Borrower, if amounts are available under both the Incremental Fixed Amount and
the Incremental Ratio Amount, the Borrower will be deemed to have first utilized
amounts permitted under the Incremental Ratio Amount to the extent compliant
therewith before any utilization of amounts permitted under the Incremental
Fixed Amount.”
(h)    The second sentence of the definition of “Interest Period” in the
Existing Credit Agreement is hereby amended by amending and restating the first
parenthetical phrase set forth therein in its entirety to read as follows:
“(or, (i) with respect to the Interest Period commencing on the Closing Date,
the period from the Closing Date to August 31, 2016, (ii) with respect to the
Interest Period for the B Term Loan commencing on the First Amendment Effective
Date, the period from the First Amendment Effective Date to February 28, 2017,
(iii) with respect to the Interest Period for the A3 Term Loan, A5 Term Loan or
the B Term Loan commencing on the Second Amendment Restatement Date, the period
from the Second Amendment Restatement Date to August 31, 2017, (iv) with respect
to the Interest Period for the B Term Loan commencing on the Third Amendment
Effective Date, the period from the Third Amendment Effective Date to March 29,
2018 and (v) with respect to the Interest Period for the A5 Term Loan and the B
Term Loan commencing on the Fourth Amendment Effective Date, the period from the
Fourth Amendment Effective Date to August 31, 2018)”
(i)    The definition of “Leverage Ratio” in the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
““Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) the amount equal to the Funded Debt on such date minus the lesser of (i)
$350,000,000 and (ii) the unrestricted cash and Cash Equivalents of Holdings and
the Restricted Subsidiaries on such date, to (b) EBITDA for the most recently
ended Test Period.”
(j)    The definition of “Permitted Receivables Facility” in the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Permitted Receivables Facility” means one or more facilities or individual
transactions consisting of the transfer on one or more occasions by Holdings or
any of the Subsidiaries (including through a Receivables Subsidiary) to any
third-party buyer, purchaser or lender of interests in accounts receivable
(including collections thereof and any related assets), so long as the aggregate
outstanding principal amount of Indebtedness incurred pursuant to such
facilities or transactions shall not exceed $400,000,000 at any one time;
provided that (a) no portion of the Indebtedness or any other obligation
(contingent or otherwise) under such Permitted Receivables Facility shall be
guaranteed by Holdings or any of the Restricted Subsidiaries except as permitted
by the following clause (b), (b) there shall be no recourse or obligation to
Holdings or any of the Restricted Subsidiaries whatsoever other than pursuant to
representations, warranties, covenants and indemnities entered into in the
Ordinary Course of Business in connection with such Permitted Receivables
Facility that in the reasonable opinion of Holdings are customary for
securitization transactions and (c) neither Holdings nor any of the Restricted
Subsidiaries shall have provided, either directly or indirectly, any credit
support of any kind in connection with such Permitted Receivables Facility other
than as set forth in clause (b) of this definition.”
(k)    The definition of “Receivables Subsidiary” in the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Receivables Subsidiary” means a special purpose entity established as a
“bankruptcy remote” Subsidiary for the purpose of acquiring accounts receivable
(including collections thereof and any related assets) in connection with any
Permitted Receivables Facility, which shall engage in no operations or
activities other than those related to such Permitted Receivables Facility.”
(l)    The definition of “Senior Secured Leverage Ratio” in the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Senior Secured Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Total Senior Secured Debt minus the lesser of (i)
$350,000,000 and (ii) the unrestricted cash and Cash Equivalents of Holdings and
the Restricted Subsidiaries on such date, to (b) EBITDA for the most recently
ended Test Period.”
(m)    The definition of “Term Loan” in the Existing Credit Agreement is hereby
amended by adding the following sentence after the last sentence of such
definition:
“The aggregate principal amount Term Loans as of the Fourth Amendment Effective
Date is $1,374,270,543.27.”
(n)    The definition of “Term Loan Maturity Date” in the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Term Loan Maturity Date” means (I) except as otherwise provided in clause (II)
below, (A) with respect to the A3 Term Loans, the third anniversary of the
Closing Date (the “A3 Term Loan Maturity Date”), (B) with respect to the A5 Term
Loans, the fifth anniversary of the Fourth Amendment Effective Date (the “A5
Term Loan Maturity Date”), or (C) with respect to the B Term Loans, the seventh
anniversary of the Fourth Amendment Effective Date (the “B Term Loan Maturity
Date”) or (II) solely with respect to any applicable Extended Term Loans, the
final maturity date applicable thereto as specified in the applicable Term Loan
Extension Request accepted by the respective Lender or Lenders.”
(o)    The definition of “Unrestricted Subsidiary” in the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Unrestricted Subsidiary” means (i) any Subsidiary (other than the Borrower or
Leidos) designated as such in accordance with Section 6.13, (ii) any Subsidiary
of such designated Subsidiary and (iii) any Receivables Subsidiary; provided
that in order to continue to qualify as an Unrestricted Subsidiary, (A) at no
time shall any creditor of any such Subsidiary have any claim (whether pursuant
to a guarantee, by operation of law or otherwise) against Holdings or any
Restricted Subsidiary in respect of any Indebtedness or other obligation of any
such Subsidiary (other than, in the case of the Receivables Subsidiary, as
contemplated in the definition of “Permitted Receivables Facility”) and (B) at
no time shall Holdings, the Borrower or any other Restricted Subsidiary have any
direct or indirect obligation to subscribe for additional Equity Interests of
such Subsidiary.”
(p)    Section 1.07(d) of the Existing Credit Agreement is hereby amended by
adding the following proviso at the end thereof:
“; provided that, for the purposes of any such pro forma calculation of the
Leverage Ratio and/or the Senior Secured Leverage Ratio in connection with the
incurrence of any Indebtedness, any cash proceeds received by Holdings or any of
the Restricted Subsidiaries from such incurrence (or any other substantially
simultaneous incurrence) shall not be included as “unrestricted cash and Cash
Equivalents of Holdings and the Restricted Subsidiaries” for purposes of such
calculation.”
(q)    Section 2.02(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“Each Borrowing shall be made on notice, given not later than (x) noon (New York
City time) on the third Business Day (in the case of the proposed Borrowing to
be made on the Closing Date, 9:00 A.M. (New York City time) one Business Day (or
such shorter period as is approved by the Agent)) prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Eurocurrency Rate
Loans or (y) noon (New York City time) on the date of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Loans, by the Borrower to the
Agent, which shall give to each Appropriate Lender prompt notice thereof by fax
or e-mail. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telephone, confirmed immediately in writing, or fax in substantially the form of
Exhibit B hereto (or in such other form as may be acceptable to the Agent),
specifying therein the requested (i) date and Facility of such Borrowing, (ii)
Type of Loans comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurocurrency Rate
Loans, initial Interest Period. Each Appropriate Lender shall (1) before noon
(New York City time) on the date of such Borrowing, in the case of a Borrowing
consisting of Eurocurrency Rate Loans and (2) before 2:00 P.M. (New York City
time) on the date of such Borrowing, in the case of a Borrowing consisting of
Base Rate Loans, make available for the account of its Applicable Lending Office
to the Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower at the Agent’s address
referred to in Section 9.02 or at the applicable Payment Office, as the case may
be. Notwithstanding any other provision contained herein to the contrary, the
last day of each Interest Period in effect with respect to each B Term Loan
outstanding immediately prior to (w) the First Amendment Effective Date shall be
deemed to be the First Amendment Effective Date, and on the First Amendment
Effective Date, the Borrower shall pay interest on the unpaid principal amount
of each B Term Loan that is accrued and unpaid through but excluding the First
Amendment Effective Date at the rate per annum applicable to such Interest
Period under Section 2.07(a)(i) or 2.07(a)(ii), as applicable, (x) the Second
Amendment Restatement Date shall be deemed to be the Second Amendment
Restatement Date, and on the Second Amendment Restatement Date, the Borrower
shall pay interest on the unpaid principal amount of each B Term Loan that is
accrued and unpaid through but excluding the Second Amendment Restatement Date
at the rate per annum applicable to such Interest Period under Section
2.07(a)(i) or 2.07(a)(ii), as applicable, (y) the Third Amendment Effective Date
shall be deemed to be the Third Amendment Effective Date, and on the Third
Amendment Effective Date, the Borrower shall pay interest on the unpaid
principal amount of each B Term Loan that is accrued and unpaid through but
excluding the Third Amendment Effective Date at the rate per annum applicable to
such Interest Period under Section 2.07(a)(i) or 2.07(a)(ii), as applicable, and
(z) the Fourth Amendment Effective Date shall be deemed to be the Fourth
Amendment Effective Date, and on the Fourth Amendment Effective Date, the
Borrower shall pay interest on the unpaid principal amount of each B Term Loan
that is accrued and unpaid through but excluding the Fourth Amendment Effective
Date at the rate per annum applicable to such Interest Period under Section
2.07(a)(i) or 2.07(a)(ii), as applicable. Each B Term Loan outstanding as of (A)
the First Amendment Effective Date will be deemed continued on the First
Amendment Effective Date as a B Term Loan with an initial Interest Period as set
forth on the notice of continuation attached as Exhibit A to the First
Amendment, (B) the Second Amendment Restatement Date will be deemed continued on
the Second Amendment Restatement Date as a B Term Loan with an initial Interest
Period as set forth on the notice of continuation attached as Exhibit A to the
Second Amendment, (C) the Third Amendment Effective Date will be deemed
continued on the Third Amendment Effective Date as a B Term Loan with an initial
Interest Period as set forth on the notice of continuation attached as Exhibit A
to the Third Amendment and (D) the Fourth Amendment Effective Date will be
deemed continued on the Fourth Amendment Effective Date as a B Term Loan with an
initial Interest Period as set forth on the notice of continuation attached as
Exhibit A to the Fourth Amendment. Notwithstanding any other provision contained
herein to the contrary, (y) the last day of each Interest Period in effect with
respect to each A3 Term Loan and A5 Term Loan outstanding immediately prior to
the Second Amendment Restatement Date shall be deemed to be the Second Amendment
Restatement Date, and on the Second Amendment Restatement Date, the Borrower
shall pay interest on the unpaid principal amount of each A3 Term Loan and A5
Term Loan that is accrued and unpaid through but excluding the Second Amendment
Restatement Date at the rate per annum applicable to such Interest Period under
Section 2.07(a)(i) or 2.07(a)(ii), as applicable, and (z) the last day of each
Interest Period in effect with respect to each A5 Term Loan outstanding
immediately prior to the Fourth Amendment Effective Date shall be deemed to be
the Fourth Amendment Effective Date, and on the Fourth Amendment Effective Date,
the Borrower shall pay interest on the unpaid principal amount of each A5 Term
Loan that is accrued and unpaid through but excluding the Fourth Amendment
Effective Date at the rate per annum applicable to such Interest Period under
Section 2.07(a)(i) or 2.07(a)(ii), as applicable. Each A3 Term Loan or A5 Term
Loan outstanding as of the Second Amendment Restatement Date will be deemed
continued on the Second Amendment Restatement Date as an A3 Term Loan or A5 Term
Loan, as applicable, with an initial Interest Period as set forth on the notice
of continuation attached as Exhibit A to the Second Amendment. Each A5 Term Loan
outstanding as of the Fourth Amendment Effective Date will be deemed continued
on the Fourth Amendment Effective Date as an A5 Term Loan with an initial
Interest Period as set forth on the notice of continuation attached as Exhibit A
to the Fourth Amendment.”
(r)    Section 2.06(b) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“A5 Term Loans. The Borrower shall repay to the Agent for the ratable benefit of
the A5 Term Loan Lenders the aggregate principal amount of the A5 Term Loans
outstanding on the following dates in an amount (subject to reduction, if
applicable, as a result of the application of prepayments made after the Fourth
Amendment Effective Date in the manner required by Section 2.10(b)(vi)) equal to
the percentage set forth below opposite such dates of the aggregate principal
amount of the A5 Term Loans outstanding on the Fourth Amendment Effective Date
(which is acknowledged as being $265,406,291.40); provided that all A5 Term
Loans outstanding on the A5 Term Loan Maturity Date shall be payable in full on
the A5 Term Loan Maturity Date:


Date
Repayment
Percentage
September 30, 2018
1.250
%
December 31, 2018
1.250
%
March 31, 2019
1.250
%
June 30, 2019
1.250
%
September 30, 2019
1.250
%
December 31, 2019
1.250
%
March 31, 2020
1.250
%
June 30, 2020
1.250
%
September 30, 2020
1.250
%
December 31, 2020
1.250
%
March 31, 2021, and the last day of each subsequent calendar quarter ending
thereafter and prior to the fifth anniversary of the Fourth Amendment Effective
Date
2.500%”





(s)    Section 2.06(c) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“B Term Loans. The Borrower shall repay to the Agent for the ratable benefit of
the B Term Loan Lenders the aggregate principal amount of the B Term Loans
outstanding on the following dates in an amount (subject to reduction, if
applicable, as a result of the application of prepayments made after the Fourth
Amendment Effective Date in the manner required by Section 2.10(b)(vi)) equal to
the percentage set forth below opposite such dates of the aggregate principal
amount of the B Term Loans outstanding on the Fourth Amendment Effective Date
(which is acknowledged as being $1,108,864,251.87); provided that all B Term
Loans outstanding on the B Term Loan Maturity Date shall be payable in full on
the B Term Loan Maturity Date:
Date
Repayment
Percentage
September 30, 2018, and the last day of each subsequent calendar quarter ending
thereafter and prior to the seventh anniversary of the Fourth Amendment
Effective Date
0.250%”



(t)    Section 2.08 is hereby amended by adding the following clause (g) to the
end thereof:
“(g) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (f) of this Section 2.08 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (f) of
this Section 2.08 have not arisen but the supervisor for the administrator of
the LIBOR Rate or a Governmental Authority having jurisdiction over such
supervisor or the Administrative Agent has made a public statement identifying a
specific date after which the LIBOR Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurocurrency Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time and the Administrative Agent and the Borrower shall enter into an amendment
to this Agreement to reflect such alternate rate of interest and such other
related changes to this Agreement as may be necessary or appropriate to give
effect to such new rate of interest (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 9.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Lenders object to such amendment. If an alternate rate of interest is
to be established in accordance with this Section 2.08(g), then until such new
rate of interest is established (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.08(g), only to the extent
the LIBOR Rate for such Interest Period is not available or published at such
time on a current basis), any notice of Conversion that requests the Conversion
of any Loan to, or continuation of any Loan as, a Eurocurrency Rate Loan shall
be ineffective (and any Eurocurrency Rate Loan at the end of the applicable
Interest Period shall automatically be Converted to a Base Rate Loan); provided
that, if such alternate rate of interest shall be less than 0.00%, such rate
shall be deemed to be 0.00% for the purposes of this Agreement.”
(u)    Section 2.10(a)(ii) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“If a Repricing Event occurs (A) prior to the date that is six months after the
Closing Date, (B) after the First Amendment Effective Date and prior to the date
that is six months after the First Amendment Effective Date, (C) after the
Second Amendment Restatement Date and prior to the date that is six months after
the Second Amendment Restatement Date, (D) after the Third Amendment Effective
Date and prior to the date that is six months after the Third Amendment
Effective Date, or (E) after the Fourth Amendment Effective Date and prior to
the date that is six months after the Fourth Amendment Effective Date, the
Borrower shall pay to the Agent, for the ratable account of each B Term Loan
Lender (including each B Term Loan Lender that is a Non-Approving Lender (if
any) in the case of a Repricing Event under clause (ii) of the definition
thereof) on the date of such Repricing Event, a prepayment premium in an amount
equal to 1.00% of the aggregate principal amount of B Term Loans prepaid, repaid
or assigned in connection with such Repricing Event.”
(v)    Section 2.10(b)(iii) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“No later than three Business Days after the date on which the financial
statements with respect to each fiscal year are required to be delivered
pursuant to Section 5.08(b) (commencing with the fiscal year of Holdings ending
on or about December 31, 2017), the Borrower shall (subject to Section
2.10(b)(ix) below) prepay outstanding Term Loans and Leidos Term Loans in
accordance with Section 2.10(b)(vi) in an aggregate principal amount equal to
the lesser of (I) the excess, if any, of (A) the Excess Cash Flow Percentage of
Excess Cash Flow for such fiscal year then ended minus (B) any optional
prepayments of Term Loans pursuant to Section 2.10(a) and Leidos Loans (but in
the case of any Leidos Loans that are Revolving Credit Loans (as defined in the
Leidos Credit Agreement) solely to the extent accompanied by a corresponding
permanent reduction of the Revolving Credit Commitments (as defined in the
Leidos Credit Agreement)) pursuant to Section 2.10(a) (or any comparable
successor provision) of the Leidos Credit Agreement, in each case made during
such fiscal year, or in the immediately following fiscal year but before the
making of any prepayment required in respect of such fiscal year pursuant to
this Section 2.10(b)(iii), but in each case only to the extent that (i) such
prepayments do not occur in connection with a refinancing of all or any portion
of such Term Loans or Leidos Loans and (ii) such prepayment was not previously
applied to reduce the amount of any prepayment required by this Section
2.10(b)(iii) in respect of a prior fiscal year and (II) the amount necessary to
cause the Senior Secured Leverage Ratio as of the last day of such fiscal year
of Holdings (recomputed to give pro forma effect to the prepayment under this
clause (II) then contemplated and giving rise to the need to calculate such
ratio, other than any prepayment to be funded with the proceeds of secured
indebtedness) to be no greater than 2.00 to 1.00.”
(w)    The first sentence of Section 2.10(b)(v) of the Existing Credit Agreement
is hereby amended by adding the following proviso to the end thereof:
“; provided that, so long as no Default or Event of Default shall have occurred
and be continuing or would result therefrom, the above reference to “100%” shall
be (x) reduced to 50% if, after giving pro forma effect to such Asset Sale, the
use of proceeds therefrom and the pro forma adjustments described in Section
1.07, the Senior Secured Leverage Ratio at the end of the most recent fiscal
quarter of Holdings would be equal to or less than 2.75 to 1.00, but greater
than 2.00 to 1.00 and (y) reduced to 0% if, after giving pro forma effect to
such Asset Sale, the use of proceeds therefrom and the pro forma adjustments
described in Section 1.07, the Senior Secured Leverage Ratio at the end of the
most recent fiscal quarter of Holdings would be equal to or less than 2.00 to
1.00.”
(x)    Subclause (B) of clause (ii) of the proviso in Section 6.08(j) of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“(B) at the option of the Borrower, at the time of the consummation of such
transaction, or at the time the acquisition agreement for such Permitted
Acquisition is entered into, the Senior Secured Leverage Ratio (or, during a
Lien Suspension Period, the Leverage Ratio) at the end of the most recent fiscal
quarter of Holdings, after giving pro forma effect to such transaction and the
pro forma adjustments described in Section 1.07, is equal to or less than 3.50
to 1.00.”
(y)    Section 6.08 of the Existing Credit Agreement is hereby amended by adding
a new clause (y) thereto that reads as follows:
“(y) Investments in a Receivables Subsidiary in connection with a Permitted
Receivables Facility.”
(z)    Section 6.09(y) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“[reserved]; and”
(aa)    Section 6.14 of the Existing Credit Agreement is hereby amended by
adding a new clause (q) thereto that reads as follows:
“(q) transactions entered into in connection with any Permitted Receivables
Facility.”
(bb)    The second sentence of Section 9.05 of the Existing Credit Agreement is
hereby amended by adding the following proviso to the end thereof:
“; provided, that such setoff rights against obligations under this Agreement
shall not apply in the case of amounts owed by a Lender or any of its Affiliates
in respect of any assets sold to a Receivables Subsidiary.”
(cc)    Article IX of the Existing Credit Agreement is hereby amended by adding
the following Section 9.20 to the end thereof:
“SECTION 9.20 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that none of the
Administrative Agent or any of its Affiliates is a fiduciary with respect to the
assets of such Lender involved in the Loans, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).”
SECTION 2.    Transactions on the Fourth Amendment Effective Date.
(a)    A5 Term Loan Lenders and Existing A5 Term Loans.
(i)    Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, on the Fourth Amendment Effective Date, (A) each New A5 Term
Loan Lender shall become, and each Continuing A5 Term Loan Lender shall continue
to be, an “A5 Term Loan Lender” and a “Lender” under the Amended Credit
Agreement and (B) each New A5 Term Loan Lender shall have, and each Continuing
A5 Term Loan Lender shall continue to have, all the rights and obligations of an
“A5 Term Loan Lender” and a “Lender” holding an A5 Term Loan under the Amended
Credit Agreement.
(ii)    On the Fourth Amendment Effective Date, each (x) Departing A5 Term Loan
Lender and (y) Continuing A5 Term Loan Lender with respect to which the
aggregate principal amount of Existing A5 Term Loans held by it immediately
prior to the Fourth Amendment Effective Date is greater than the amount set
forth opposite its name on Schedule I-B hereof (such Continuing A5 Term Loan
Lender, a “Decreasing A5 Term Loan Lender” and the difference in such amounts,
such Decreasing A5 Term Loan Lender’s “A5 Decrease Amount”) shall be deemed to
have assigned and delegated its Existing A5 Term Loans (in the case of a
Departing A5 Term Loan Lender) or its A5 Decrease Amount of its Existing A5 Term
Loans (in the case of a Decreasing A5 Term Loan Lender), together with all of
its interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or 2.14 of the Existing Credit Agreement) and obligations under the
Loan Documents in respect thereof, at a purchase price equal to the par
principal amount of such Loans (the “A5 Purchase Price”), and each New A5 Term
Loan Lender shall be deemed to have assumed and accepted the proportionate part
of the Existing A5 Term Loans of the Departing A5 Term Loan Lenders and the A5
Decrease Amounts of the Existing A5 Term Loans of the Decreasing A5 Term Loan
Lenders to such extent as shall be necessary in order that, after giving effect
to all such assignments and delegations, each Continuing A5 Term Loan Lender and
New A5 Term Loan Lender shall hold Existing A5 Term Loans in an aggregate
principal amount that is equal to the amount set forth opposite its name on
Schedule I-B hereto and each Departing A5 Term Loan Lender shall hold no
Existing A5 Term Loans (it being understood that the aggregate amount of all
such Existing A5 Term Loans so assigned and delegated is $4,979,697.88). Each
New A5 Term Loan Lender shall be deemed to have assumed a percentage of the
Existing A5 Term Loans of each Departing A5 Term Loan Lender and a percentage of
the A5 Decrease Amount of the Existing A5 Term Loans of each Decreasing A5 Term
Loan Lender that is equal to (A) the aggregate principal amount of the Existing
A5 Term Loans of all the Departing A5 Term Loan Lenders and the aggregate
principal amount of the A5 Decrease Amounts of the Existing A5 Term Loans of all
Decreasing A5 Term Loan Lenders that, in each case, will be assumed by such New
A5 Term Loan Lender divided by (B) the sum of (a) the aggregate principal amount
of the Existing A5 Term Loans of all Departing A5 Term Loan Lenders and (b) the
aggregate principal amount of the A5 Decrease Amounts of the Existing A5 Term
Loans of all Decreasing A5 Term Loan Lenders. Upon payment to a Departing A5
Term Loan Lender of (I) the A5 Purchase Price with respect to its Existing A5
Term Loans from the Administrative Agent (on behalf of the New A5 Term Loan
Lenders) and (II) accrued and unpaid interest and fees (if any) in respect of
its Existing A5 Term Loans through but excluding the Fourth Amendment Effective
Date and all other amounts payable to it as of the Fourth Amendment Effective
Date under the Loan Documents in respect of its Existing A5 Term Loans and other
interests assigned by it under this Section 2(a)(ii) (including any amounts due
under Section 9.04(f) of the Existing Credit Agreement that are payable as of
the Fourth Amendment Effective Date) from the Borrower (and without the
requirement of any further action on the part of such Departing A5 Term Loan
Lender), such Departing A5 Term Loan Lender shall cease to be a party to the
Existing Credit Agreement with respect to the Existing A5 Term Loans (and its
interests, rights and obligations in respect thereof) deemed assigned by it
under this Section 2(a)(ii). Upon payment to a Decreasing A5 Term Loan Lender of
(I) the A5 Purchase Price with respect to its A5 Decrease Amount of its Existing
A5 Term Loans from the Administrative Agent (on behalf of the New A5 Term Loan
Lenders) and (II) accrued and unpaid interest and fees (if any) in respect of
its A5 Decrease Amount of its Existing A5 Term Loans through but excluding the
Fourth Amendment Effective Date and all other amounts payable to it as of the
Fourth Amendment Effective Date under the Loan Documents in respect of its A5
Decrease Amount of its Existing A5 Term Loans and other interests assigned by it
under this Section 2(a)(ii) (including any amounts due under Section 9.04(f) of
the Existing Credit Agreement that are payable as of the Fourth Amendment
Effective Date) from the Borrower (and without the requirement of any further
action on the part of such Decreasing A5 Term Loan Lender), such Decreasing A5
Term Loan Lender shall cease to be a party to the Existing Credit Agreement with
respect to its A5 Decrease Amount of its Existing A5 Term Loans (and its
interests, rights and obligations in respect thereof) deemed assigned by it
under this Section 2(a)(ii). Each New A5 Term Loan Lender shall make the payment
for the assumption deemed made by it pursuant to this Section 2(a)(ii) by wire
transfer on the Fourth Amendment Effective Date of immediately available funds
to the Administrative Agent in an amount equal to the A5 Purchase Price
applicable to the Existing A5 Term Loans assumed by it pursuant to this Section
2(a)(ii), and the Administrative Agent will promptly distribute, by remitting in
like funds, such amounts received by it to the Departing A5 Term Loan Lenders
and Decreasing A5 Term Loan Lenders in accordance with their interests therein.
(b)    B Term Loan Lenders and Existing B Term Loans.
(i)    Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, on the Fourth Amendment Effective Date, (A) the New B Term
Loan Lender shall become, and each Continuing B Term Loan Lender shall continue
to be, a “B Term Loan Lender” and a “Lender” under the Amended Credit Agreement
and (B) the New B Term Loan Lender shall have, and each Continuing B Term Loan
Lender shall continue to have, all the rights and obligations of a “B Term Loan
Lender” and a “Lender” holding a B Term Loan under the Amended Credit Agreement.
(ii)    On the Fourth Amendment Effective Date, pursuant to Section 2.18(b) of
the Amended Credit Agreement, each Departing B Term Loan Lender shall be deemed
to have assigned and delegated its Existing B Term Loans, together with all of
its interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.14 of the Existing Credit Agreement) and obligations
under the Loan Documents in respect thereof, to the New B Term Loan Lender at a
purchase price equal to the par principal amount of such Loans (the “TLB
Purchase Price”), and the New B Term Loan Lender shall be deemed to have assumed
and accepted the aggregate principal amount of such Existing B Term Loans deemed
assigned by such Departing B Term Loan Lenders; it being understood and agreed
that the aggregate principal amount of all such Existing B Term Loans so
assigned and delegated is $191,321,355.04. Upon payment to a Departing B Term
Loan Lender of (I) the TLB Purchase Price with respect to its Existing B Term
Loans from the New B Term Loan Lender and (II) accrued and unpaid interest and
fees (if any) in respect of its Existing B Term Loans through but excluding the
Fourth Amendment Effective Date and all other amounts payable to it as of the
Fourth Amendment Effective Date under the Loan Documents in respect of its
Existing B Term Loans and other interests assigned by it under this Section
2(b)(ii) (including any amounts due under Section 9.04(f) of the Existing Credit
Agreement that are payable as of the Fourth Amendment Effective Date) from the
Borrower (and without the requirement of any further action on the part of such
Departing B Term Loan Lender), such Departing B Term Loan Lender shall cease to
be a party to the Existing Credit Agreement with respect to the Existing B Term
Loans (and its interests, rights and obligations in respect thereof) deemed
assigned by it under this Section 2(b)(ii).
(c)    The Borrower shall be deemed to have given notice to the Administrative
Agent, each Departing B Term Loan Lender and each Departing A5 Term Loan Lender
as required by Section 2.18(b) of the Existing Credit Agreement.
(d)    Each New A5 Term Loan Lender and the New B Term Loan Lender, by
delivering its signature page to this Agreement and assuming Existing A5 Term
Loans or Existing B Term Loans, as applicable, hereunder, shall be deemed to
have acknowledged receipt of, and consented to and approved, (i) the amendment
of the Existing Credit Agreement provided for herein and (ii) each Loan Document
and each other document required to be approved by any Agent, the Required
Lenders or any other Lenders, as applicable, on the Fourth Amendment Effective
Date (and after giving effect to the amendment of the Existing Credit Agreement
provided for in this Agreement).
(e)    The Agent, by delivering its signature page to this Agreement, consents
to this Agreement, the transactions contemplated hereby and the amendment of the
Existing Credit Agreement effected hereby.
(f)    Each New A5 Term Loan Lender and each Continuing A5 Term Loan Lender
consents to the allocations set forth on Schedule I-B.
(g)    For purposes of clarity, (i) all Existing A5 Term Loans shall continue to
be outstanding as A5 Term Loans under the Amended Credit Agreement on and after
the Fourth Amendment Effective Date and (ii) all Existing B Term Loans shall
continue to be outstanding as B Term Loans under the Amended Credit Agreement on
and after the Fourth Amendment Effective Date, in each case, subject to the
terms of the Amended Credit Agreement.
SECTION 3.    Conditions to Effectiveness of Agreement. The amendment of the
Existing Credit Agreement and associated provisions set forth herein shall
become effective as of the first date on which the following occur or have been
waived in accordance with Section 9.01 of the Existing Credit Agreement (the
“Fourth Amendment Effective Date”):
(a)    The Administrative Agent shall have received duly executed counterparts
of this Agreement from (A) the Borrower, (B) Holdings, (C) Lenders constituting
the Required Lenders, (D) each Continuing A5 Term Lender and each New A5 Term
Loan Lender, (E) each Continuing B Term Lender and the New B Term Loan Lender
and (F) the Agent.
(b)    The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary of each of the Borrower and Holdings, in each
case, dated the Fourth Amendment Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws (or comparable organizational
document) of such Person as in effect on the Fourth Amendment Effective Date
and, if earlier, at all times since the date of the resolutions described in
clause (B) below (or, where applicable, a certificate of the Secretary or
Assistant Secretary of such Person certifying (1) that the applicable by-laws or
comparable organizational document delivered on the Closing Date, First
Amendment Effective Date, the Second Amendment Restatement Date or the Third
Amendment Effective Date, as applicable, were true and correct as of the Closing
Date, First Amendment Effective Date, the Second Amendment Restatement Date or
the Third Amendment Effective Date, as applicable, and (2) as of the Fourth
Amendment Effective Date, there have been no amendments or modifications to such
documents since the Closing Date, First Amendment Effective Date, the Second
Amendment Restatement Date or the Third Amendment Effective Date, as applicable,
and that such documents remain in full force and effect), (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or comparable governing body) of such Person authorizing the
execution, delivery and performance of this Agreement and the other documents
delivered in connection herewith to which such Person is a party and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation (or comparable
organizational document) of such Person have not been amended since the date of
the last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (c) below and (D) as to the incumbency and specimen signature
of each Responsible Officer executing any document delivered in connection
herewith on behalf of such Person.
(c)    The Administrative Agent shall have received (x) certified copies of the
certificate or articles of incorporation (or comparable organizational
document), including all amendments thereto, of each of the Borrower and
Holdings, in each case, as in effect on the Fourth Amendment Effective Date,
certified as of a recent date by the Secretary of State (or comparable entity)
of the jurisdiction of its organization, and (y) a certificate as to the good
standing of each of the Borrower and Holdings, in each case, as of a recent
date, from the Secretary of State (or comparable entity) of the jurisdiction of
its organization.
(d)    The Administrative Agent shall have received a favorable opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower and Holdings,
dated as of the Fourth Amendment Effective Date, addressed to the Administrative
Agent, each Collateral Agent and each Lender in form and substance reasonably
satisfactory to the Administrative Agent and covering the Borrower and Holdings,
and each of the Borrower and Holdings hereby requests such counsel to deliver
such opinions.
(e)    The representations and warranties made or deemed to be made in this
Agreement shall be true and correct in all material respects.
(f)    The Administrative Agent shall have received a certificate from each of
the Borrower and Holdings, in each case, dated the Fourth Amendment Effective
Date and signed by a Responsible Officer of the Borrower or Holdings, as
applicable, certifying to the matters set forth in clause (e) of this Section 3.
(g)    The Borrower shall have paid all fees and other amounts due and payable
on or prior to the Fourth Amendment Effective Date pursuant to this Agreement or
as separately agreed by the Borrower and any of the Arrangers or Lenders and all
invoiced expenses of the Administrative Agent and the Arrangers relating hereto
(including those of counsel to the Administrative Agent and the Arrangers).
(h)    The Borrower shall have paid to the Administrative Agent in immediately
available funds an aggregate amount equal to the aggregate payments required to
be made by the Borrower to the assignors pursuant to Section 2(a)(ii) and
Section 2(b)(ii) hereof. The New A5 Term Loan Lenders shall have paid to the
Administrative Agent in immediately available funds an aggregate amount equal to
the aggregate payments required to be made by such parties to the Departing A5
Term Loan Lenders and Decreasing A5 Term Loan Lenders, as applicable, pursuant
to Section 2(a)(ii) hereof.
(i)    The Administrative Agent shall have received a notice of continuation,
substantially in the form attached as Exhibit A to this Agreement, from the
Borrower with respect to the Existing A5 Term Loans and Existing B Term Loans.
(j)    The Administrative Agent shall have received evidence that the Concurrent
Leidos Amendment has become effective or will become effective substantially
simultaneously with the effectiveness of this Agreement, on terms reasonably
satisfactory to the Administrative Agent.
(k)    The Administrative Agent shall have received the Reaffirmation Agreement
attached as Exhibit B to this Agreement, executed by each Loan Party other than
Holdings and the Borrower.
(l)    The Administrative Agent shall have received a certification regarding
beneficial ownership as required by 31 C.F.R. § 1010.230 (the “Beneficial
Ownership Certification”) in relation to the Borrower.
The Administrative Agent shall notify the Borrower, each Existing A5 Term Loan
Lender, each New A5 Term Loan Lender, each Existing B Term Loan Lender and the
New B Term Loan Lender of the Fourth Amendment Effective Date, and such notice
shall be conclusive and binding absent manifest error.
For purposes of determining compliance with the conditions specified above, each
Lender party to this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to
such Person unless the Administrative Agent shall have received written notice
from such Person prior to the Fourth Amendment Effective Date specifying its
objection thereto.
SECTION 4.    Representations and Warranties. Each of Holdings and the Borrower
hereby represents and warrants to the Administrative Agent and each Lender on
the Fourth Amendment Effective Date that:
(a)    This Agreement has been duly authorized, executed and delivered by each
of Holdings and the Borrower and constitutes a legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against each of
Holdings and the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Fourth Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct, or true and
correct in all material respects, as applicable, on and as of such earlier date,
and except that (x) the representations and warranties contained in Section
4.06(a) of the Existing Credit Agreement will be deemed to refer to the most
recent financial statements that have been delivered pursuant to Section 5.08(b)
of the Existing Credit Agreement and (y) for the representations and warranties
contained in Section 4.11(b) of the Existing Credit Agreement, the reference to
“immediately after the consummation of the Transactions” will be deemed replaced
with the text “immediately after giving effect to the transactions to occur on
the Fourth Amendment Effective Date”.
(c)    No Default or Event of Default has occurred and is continuing or would
result from the transactions provided for in this Agreement.
(d)    As of the Fourth Amendment Effective Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects.
SECTION 5.    Effects on Loan Documents; No Novation. o Except as expressly set
forth herein, this Agreement shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement, the Amended Credit Agreement or any other Loan
Document, all of which shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
(a)    Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents. Nothing herein
shall be deemed to entitle the Borrower or any other Loan Party to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any other Loan Document in similar or different circumstances.
(b)    On and after the Fourth Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the “Credit Agreement”,
“thereunder”, “thereof”, “therein” or words of like import in any other Loan
Document, shall be deemed a reference to the Amended Credit Agreement. The
Borrower and the other parties hereto acknowledge and agree that this Agreement
shall constitute a Loan Document for all purposes of the Existing Credit
Agreement, the Amended Credit Agreement and the other Loan Documents.
(c)    Neither this Agreement nor the effectiveness of the Amended Credit
Agreement shall extinguish the obligations for the payment of money outstanding
under the Existing Credit Agreement or discharge or release the Lien or priority
of any Security and Guarantee Document or any other security therefor or any
guarantee thereof. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Existing Credit Agreement
or the Security and Guarantee Documents or instruments guaranteeing or securing
the same, which shall remain in full force and effect, except as modified hereby
or by instruments executed concurrently herewith. Nothing expressed or implied
in this Agreement, the Amended Credit Agreement or any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any Loan Party under any Loan Document from any of its obligations
and liabilities thereunder.
SECTION 6.    Acknowledgement. Each party hereto hereby acknowledges and agrees
that this Agreement constitutes a written instrument of assignment and
delegation as required by Section 2.18(b) of the Amended Credit Agreement.
SECTION 7.    Waiver. The Agent hereby waives the processing and recordation fee
provided for in Section 9.07(b)(iv) of the Existing Credit Agreement in
connection with any assignment of (i) A5 Term Loans by Departing A5 Term Loan
Lenders or Decreasing A5 Term Loan Lenders or (ii) B Term Loans by Departing B
Term Loan Lenders, in each case as contemplated by Section 2 hereof.
SECTION 8.    Further Assurances. Each of the Borrower and Holdings agrees to
take any further action that is reasonably requested by the Administrative Agent
to effect the purposes of this Agreement and the transactions contemplated
hereby.
SECTION 9.    APPLICABLE LAW, JURISDICTION, WAIVER OF JURY TRIAL. THE PROVISIONS
OF SECTIONS 9.09, 9.12 AND 9.16 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.
SECTION 10.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or email shall be
effective as delivery of an originally executed counterpart of this Agreement.
SECTION 11.    Notices. All notices, requests and demands to or upon the
respective parties hereto shall be given in the manner, and become effective, as
set forth in Section 9.02 of the Amended Credit Agreement.
[Remainder of page intentionally left blank.]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.


LEIDOS INNOVATIONS CORPORATION
By:
/s/ Marc H. Crown
 
Name: Marc H. Crown
 
Title: Senior Vice President and Treasurer





LEIDOS HOLDINGS, INC.
By:
/s/ Marc H. Crown
 
Name: Marc H. Crown
 
Title: Senior Vice President and Treasurer


















CITIBANK, N.A., as the Administrative Agent, the Secured Parties Collateral
Agent, the Non-Notes Secured Parties Collateral Agent, the New B Term Loan
Lender and a Lender
By:
/s/ Justin Tichauer
 
Name: Justin Tichauer
 
Title: Managing Director





[FORM OF] SIGNATURE PAGE TO
THE FOURTH AMENDMENT OF THE
LEIDOS INNOVATIONS CORPORATION CREDIT AGREEMENT
(CONTINUING B TERM LOAN LENDER)


The undersigned, by executing this signature page as a Continuing B Term Loan
Lender, agrees to the terms of this Agreement and the transactions contemplated
hereby and consents to the amendment of the Existing Credit Agreement effected
hereby.






Name of Lender:___________________________




For any Lender requiring a second signature line:


Name of Lender:___________________________














[FORM OF] SIGNATURE PAGE TO
THE FOURTH AMENDMENT OF THE
LEIDOS INNOVATIONS CORPORATION CREDIT AGREEMENT
(CONTINUING A5 TERM LOAN LENDER/NEW A5 TERM LOAN LENDER)




EXISTING LENDERS


If the undersigned is an Existing A5 Term Loan Lender, the undersigned executes
this signature page as a Continuing A5 Term Loan Lender (including, if
applicable, as a Decreasing A5 Term Loan Lender), agrees to the terms of this
Agreement and the transactions contemplated hereby and consents to the amendment
of the Existing Credit Agreement effected hereby.


The undersigned Existing A5 Term Loan Lender, by checking the box below, hereby
also executes this signature page as a New A5 Term Loan Lender:
□ (check box if allocation of Existing A5 Term Loans is increasing in connection
with this Agreement)




NEW LENDERS


If the undersigned is not an Existing A5 Term Loan Lender, the undersigned
executes this signature page as a New A5 Term Loan Lender, agrees to the terms
of this Agreement and the transactions contemplated hereby and consents to the
amendment of the Existing Credit Agreement effected hereby.




Name of Lender:___________________________




For any Lender requiring a second signature line:


Name of Lender:___________________________
















